UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-8625 READING INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 95-3885184 (IRS Employer Identification No.) 500 Citadel Drive, Suite 300 Commerce,CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (213) 235-2240 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 4, 2010, there were 21,308,823 shares of Class A Nonvoting Common stock, $0.01 par value per share and 1,495,490 shares of Class B Voting Common Stock, $0.01 par value per share outstanding. READING INTERNATIONAL, INC.AND SUBSIDIARIES TABLE OF CONTENTS Page PART I – Financial Information 1 Item 1 – Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3 – Quantitative and Qualitative Disclosure about Market Risk 45 Item 4 – Controls and Procedures 46 PART II – Other Information 47 Item 1 - Legal Proceedings 47 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3 - Defaults upon Senior Securities 47 Item 4 - Removed and Reserved 47 Item 5 - Other Information 47 Item 6 - Exhibits 47 SIGNATURES 48 Table of Contents PART I – Financial Information Item 1 – Financial Statements Reading International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (U.S. dollars in thousands) June 30, 2010 December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Receivables Inventory Investment in marketable securities Restricted cash Land held for sale Prepaid and other current assets Total current assets Property held for and under development Property & equipment, net Investment in unconsolidated joint ventures and entities Investment in Reading International Trust I Goodwill Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Film rent payable Notes payable – current portion Note payable to related party – current portion Taxes payable Deferred current revenue Other current liabilities Total current liabilities Notes payable – long-term portion Note payable to related party – long-term portion Subordinated debt Noncurrent tax liabilities Deferred non-current revenue Other liabilities Total liabilities Commitments and contingencies (Note 19) Stockholders’ equity: Class A Nonvoting Common Stock, par value $0.01, 100,000,000 shares authorized, 35,789,473 issued and 21,308,823 outstanding at June 30, 2010 and 35,610,857 issued and 21,132,582 outstanding at December 31, 2009 Class B Voting Common Stock, par value $0.01, 20,000,000 shares authorized and 1,495,490 issued and outstanding at June 30, 2010 and at December 31, 2009 15 15 Nonvoting preferred stock, par value $0.01, 12,000 shares authorized and no issued or outstanding shares at June 30, 2010 and at December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Treasury shares ) ) Accumulated other comprehensive income Total Reading International, Inc. stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. -1- Table of Contents Reading International, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) (U.S. dollars in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenue Cinema $ Real estate Operating expense Cinema Real estate Depreciation and amortization Loss on transfer of real estate held for sale to continuing operations Impairment expense General and administrative Operating income Interest income Interest expense ) Gain on retirement of subordinated debt (trust preferred securities) Gain on sale of assets Other income (expense), net ) Income (loss) before income tax expense and equity earnings of unconsolidated joint ventures and entities ) ) Income tax expense ) Income (loss) before equity earnings of unconsolidated joint ventures and entities ) ) Equity earnings of unconsolidated joint ventures and entities Net income (loss) $ ) $ $ ) $ Net income attributable to noncontrolling interest ) Net income (loss) attributable to Reading International, Inc. common shareholders $ ) $ $ ) $ Basic and diluted earnings (loss) per share attributable to Reading International, Inc. common shareholders $ ) $ $ ) $ Weighted average number of shares outstanding – basic Weighted average number of shares outstanding – dilutive See accompanying notes to unaudited condensed consolidated financial statements. -2- Table of Contents Reading International, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (U.S. dollars in thousands) Six Months Ended June 30, Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss)to net cash provided by operating activities: Loss recognized on foreign currency transactions 14 Equity earnings of unconsolidated joint ventures and entities ) ) Distributions of earnings from unconsolidated joint ventures and entities Loss provision on impairment of asset Other-than-temporary loss on marketable securities Gain on retirement of subordinated debt (trust preferred securities) ) Gain on option termination ) Loss on transfer of real estate held for sale to continuing operations Gain on sale of assets ) Depreciation and amortization Amortization of prior service costs Amortization of above and below market leases Amortization of deferred financing costs Amortization of straight-line rent Stock based compensation expense 26 Changes in operating assets and liabilities: Decrease in receivables (Increase) decrease in prepaid and other assets ) Decrease in accounts payable and accrued expenses ) ) Decrease in film rent payable ) ) Increase taxes payable Decrease in deferred revenues and other liabilities ) ) Net cash provided by operating activities Investing activities Acquisitions ) Acquisition deposits paid ) ) Purchases of and additions to property and equipment ) ) Change in restricted cash ) Purchase of marketable securities ) Sale of marketable securities 29 Distributions of investment in unconsolidated joint ventures and entities Option proceeds Net cash used in investing activities ) ) Financing activities Repayment of long-term borrowings ) ) Proceeds from borrowings Repurchase of Class A Nonvoting Common Stock ) Proceeds from the exercise of stock options Noncontrolling interest contributions 50 Noncontrolling interest distributions ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosures Interest paid $ $ Income taxes paid $ $ Non-cash transactions Reduction in note payable associated with acquisition purchase price adjustment $ $ Deemed distribution $ $ Capital lease asset addition $ $ Capital lease obligation $ $ Exchange of marketable securities for Reading International Trust I securities $ $ ) Retirement of subordinated debt (trust preferred securities) $ $ ) Retirement of Reading International Trust I securities $ $ Retirement of investment in Reading International Trust I securities $ $ See accompanying notes to unaudited condensed consolidated financial statements. -3- Table of Contents Reading International, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) For the Six Months Ended June 30, 2010 Note 1 – Basis of Presentation Reading International, Inc., a Nevada corporation (“RDI” and collectively with our consolidated subsidiaries and corporate predecessors, the “Company,” “Reading” and “we,” “us,” or “our”), was founded in 1983 as a Delaware corporation and reincorporated in 1999 in Nevada.Our businesses consist primarily of: · the development, ownership and operation of multiplex cinemas in the United States, Australia, and New Zealand; and · the development, ownership, and operation of retail and commercial real estate in Australia, New Zealand, and the United States. The accompanying unaudited condensed consolidated financial statements were prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim reporting and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X of the Securities and Exchange Commission (“SEC”) for interim reporting.As such, certain information and disclosures typically required by US GAAP for complete financial statements have been condensed or omitted.The financial information presented in this quarterly report on Form 10-Q for the period ended June 30, 2010 (the “June Report”) should be read in conjunction with our 2009 Annual Report which contains the latest audited financial statements and related notes.The periods presented in this document are the three (“2010 Quarter”) and six (“2010 Six Months”) months ended June 30, 2010 and the three (“2009 Quarter”) and six (“2009 Six Months”) months ended June 30, 2009. In the opinion of management, all adjustments of a normal recurring nature considered necessary to present fairly in all material respects our financial position, results of our operations, and cash flows as of and for the three and six months ended June 30, 2010 and 2009 have been made.The results of operations for the three and six months ended June 30, 2010 and 2009 are not necessarily indicative of the results of operations to be expected for the entire year. Marketable Securities We had investments in marketable securities of $2.7 million and $3.1 million at June 30, 2010 and December 31, 2009, respectively.We account for these investments as available for sale investments.We assess our investment in marketable securities for other-than-temporary impairments in accordance with Accounting Standards Codification (“ASC”) 320-10 for each applicable reporting period.During the three and six months ended June 30, 2010, we did not record any other-than-temporary losses related to our marketable securities, whereas, during the three and six months ended June 30, 2009, we recorded losses of $1.3 million and $2.1 million on certain marketable securities.Additionally, these investments have a cumulative unrealized gain (temporary) of $265,000 included in accumulated other comprehensive income at June 30, 2010.For the three months and six months ended June 30, 2010, our net unrealized loss (temporary) on marketable securities was $474,000 and $256,000, respectively.For the three and six months ended June 30, 2009, our net unrealized gain (temporary) on marketable securities was $3,000 and $1,000, respectively. Expiring Long-Term Debt As indicated in our 2009 Annual Report, the term of our Australia Corporate Credit Facility matures on June 30, 2011.Accordingly, the outstanding balance of this debt is classified as current on our June 30, 2010 balance sheet.The Australia Corporate Credit Facility is secured by the majority of our theater and entertainment-themed retail center (“ETRC”) properties in Australia.We are currently in the process of renegotiating this facility with our current lender while also seeking a replacement facility with other lenders.While no assurances can be given that we will be successful, we currently anticipate that the current facility will either be extended or replaced prior to maturity. -4- Table of Contents Other Income/Loss For the 2010 Quarter, we recorded an other loss of $131,000 compared to $1.9 million for the 2009 Quarter.For the 2010 Quarter, the $131,000 other loss included offsetting settlements related to our Burstone litigation and the 2008 sale of our interest in the Botany Downs cinema.For the 2009 Quarter, the $1.9 million other loss included a $2.2 million loss on foreign currency translation, a $1.3 million other-than-temporary loss on marketable securities, offset by a $1.5 million gain on the expiration of an option to purchase granted with respect to our Auburn property. For the 2010 Six Months, we recorded an other loss of $713,000 compared to $2.7 million for the 2009 Six Months.For the 2010 Six Months, the $713,000 other loss included offsetting settlements related to our Burstone litigation and the 2008 sale of our interest in the Botany Downs cinema and a $605,000 of loss associated our Mackie litigation.For the 2009 Six Months, the $2.7 million other loss included a $2.2 million loss on foreign currency translation, a $2.0 million other-than-temporary loss on marketable securities, offset by a $1.5 million gain on the expiration of an option to purchase granted with respect to our Auburn property. Deferred Leasing Costs We amortize direct costs incurred in connection with obtaining tenants over the respective term of the lease on a straight-line basis. Deferred Financing Costs We amortize direct costs incurred in connection with obtaining financing over the term of the loan using the effective interest method, or the straight-line method, if the result is not materially different.In addition, interest on loans with increasing interest rates and scheduled principal pre-payments, is also recognized using the effective interest method. Accounting Pronouncements Adopted During 2010 FASB ASU 2009-17 – Reporting on Variable Interest Entities In December 2009, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (“ASU”) 2009-17, “Consolidations (Topic 810):Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities.”This ASU incorporates Statement of Financial Accounting Standards (SFAS) No. 167, “Amendments to FASB Interpretation No. 46(R),” issued by the FASB in June 2009.The amendments in this ASU replace the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity with an approach focused on identifying which reporting entity has the power to direct the activities of a variable interest entity that most significantly impact such entity’s economic performance and (i) the obligation to absorb losses of such entity or (ii) the right to receive benefits from such entity. ASU 2009-17 also requires additional disclosures about a reporting entity’s involvement in variable interest entities, which enhances the information provided to users of financial statements.We adopted ASU 2009-17 effective January 1, 2010.As a result of the fact that we have no variable interests in variable interest entities, the adoption of this ASU did not have a material impact on our financial position or results of operations. -5- Table of Contents FASB ASU 2010-06 – Fair Value Measurements In January 2010, the FASB issued ASU 2010-06 to the Fair Value Measurements and Disclosure topic of the Accounting Standards Codification.The ASU clarifies disclosure requirements relating to the level of disaggregation of disclosures relating to classes of assets and liabilities and disclosures about inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value estimates for Level 2 or Level 3 assets and liabilities.These requirements of the ASU are effective for interim and annual disclosures for interim and annual reporting periods beginning after December 15, 2009.The adoption of these requirements of the ASU resulted in the disclosure by the Company of the inputs and valuation techniques used in preparing the nonrecurring fair value measurement of an impaired property for purpose of presentation in the Company's financial statements. New Accounting Pronouncements FASB ASU 2010-06 – Fair Value Measurements The ASU also requires additional disclosures about the transfers of classifications among the fair value classification levels and the reasons for those changes and separate presentation of purchases, sales, issuances, and settlements in the presentation of the roll forward of Level 3 assets and liabilities.Those disclosures are effective for interim and annual reporting periods for fiscal years beginning after December 15, 2010.The adoption of this portion of the ASU is not expected to have a material effect on the Company's financial statements. There were no other new accounting pronouncements issued during the 2010 Quarter that will have a material impact on our financial statements. Note 2 –Equity and Stock Based Compensation Equity Compensation Landplan Property Partners, Pty Ltd On April 1, 2010, we terminated our then existing contractual relationship with Doug Osborne, at that time the chief executive officer of our Landplan real estate operations.Mr. Osborne’s incentive interest in our various Landplan projects was valued at $0 and closed out at that time.Mr. Osborne continues to provide services to us on a non-exclusive independent contractor basis.As consideration for his future services on our behalf with respect to our Manukau properties, we have agreed to pay Mr. Osborne an amount equal to 7.5% of the net profit realized, if any, from our investment in these properties.Profits are to be measured based on our total investment, without taking into account amortization or depreciation, and capitalizing all costs related to the carrying, development, and/or disposition of the properties.Based on our total investment to date in these properties (measured as stated in the immediately preceding sentence), we do not currently anticipate a profit from these properties, and, as a result, we have booked no expense in the three or six months ended June 30, 2010 with respect to Mr. Osborne’s consulting services with respect to our Manukau properties.During the three and six months ended June 30, 2009, we expensed $5,000 and $55,000 associated with Mr. Osborne’s previous, contractual interest in the properties associated with Landplan Property Partners, Pty Ltd. Stock Based Compensation For the three and six months ended June 30, 2010, we recorded compensation expense of $0, and $4,000, respectively, and, for the three and six months ended June 30, 2009, we recorded compensation expense of $56,000, and $113,000, respectively, related to the vesting of all our restricted stock grants.During the six months ended June 30, 2010, we issued 143,462 of Class A Nonvoting Shares to an executive employee associated with his prior years’ stock bonuses.For the three and six months, ended June 30, 2010, no restricted stock grants were made to our employees. -6- Table of Contents Employee/Director Stock Option Plan We have a long-term incentive stock option plan that provides for the grant to eligible employees, directors, and consultants of incentive or nonstatutory options to purchase shares of our Class A Nonvoting Common Stock.Our 1999 Stock Option Plan expired in November 2009, and has been replaced by our new 2010 Stock Incentive Plan, which was approved by the holders of our Class B Voting Common Stock in May 2010. When the Company’s tax deduction from an option exercise exceeds the compensation cost resulting from the option, a tax benefit is created.FASB ASC 718-40 relating to Stock-Based Compensation (“FASB ASC 718-40”), requires that excess tax benefits related to stock option exercises be reflected as financing cash inflows instead of operating cash inflows.For the three months ended June 30, 2010 and 2009, there was no impact to the unaudited condensed consolidated statement of cash flows because there were no recognized tax benefits from stock option exercises during these periods. FASB ASC 718-40 requires companies to estimate forfeitures.Based on our historical experience and the relative market price to strike price of the options, we do not currently estimate any forfeitures of vested or unvested options. In accordance with FASB ASC 718-40, we estimate the fair value of our options using the Black-Scholes option-pricing model, which takes into account assumptions such as the dividend yield, the risk-free interest rate, the expected stock price volatility, and the expected life of the options.We exclude the dividend yield from the calculation, as we intend to retain all earnings.We expense the estimated grant date fair values of options issued on a straight-line basis over the vesting period. We granted no options in the three or six months ended June 30, 2010 or 2009. Based on prior year’s assumptions and in accordance with the FASB ASC 718-40 modified prospective method, we recorded compensation expense for the total estimated grant date fair value of stock options that vested of $8,000 and $22,000 for the three and six months ended June 30, 2010, respectively, and $58,000 and $218,000 for the three and six months ended June 30, 2009, respectively.At June 30, 2010, the total unrecognized estimated compensation cost related to non-vested stock options granted was $72,000, which we expect to recognize over a weighted average vesting period of 1.58 years.60,000 and 90,000 options were exercised during the three and six months ended June 30, 2010 having a realized value of $91,000 and $138,000, respectively, for which we received $166,000 and $248,000, respectively, of cash.The grant date fair value of options vesting during the three and six months ended June 30, 2010 was $8,000 and $22,000, respectfully, and $58,000 and $218,000 for the three and six months ended June 30, 2009, respectively.The intrinsic, unrealized value of all options outstanding, vested and expected to vest, at June 30, 2010 was $74,000 of which 100% are currently exercisable. Pursuant to both our 1999 Stock Option Plan and our 2010 Stock Incentive Plan, all stock options expire within ten years of their grant date.The aggregate total number of shares of Class A Nonvoting Common Stock authorized for issuance under our 2010 Stock Incentive Plan is 1,250,000.At the discretion of our Compensation and Stock Options Committee, the vesting period of stock options is usually between zero and four years. -7- Table of Contents We had the following stock options outstanding and exercisable as of June 30, 2010 and December 31, 2009: Common Stock Options Outstanding Weighted Average Exercise Price of Options Outstanding Common Stock Exercisable Options Weighted Average Price of Exercisable Options Class A Class B Class A Class B Class A Class B Class A Class B Outstanding- January 1, 2009 $ Granted $ $ Exercised ) $ $ Expired ) ) $ $ Outstanding- December 31, 2009 $ Exercised ) $ $ Outstanding-June 30, 2010 $ The weighted average remaining contractual life of all options outstanding, vested, and expected to vest at June 30, 2010 and December 31, 2009 was approximately 5.22 and 5.05 years, respectively.The weighted average remaining contractual life of the exercisable options outstanding at June 30, 2010 and December 31, 2009 was approximately 4.88 and 4.70 years, respectively. Note 3 – Business Segments We organize our operations into two reportable business segments within the meaning of FASB ASC 280-10 - Segment Reporting.Our reportable segments are (1) cinema exhibition and (2) real estate.The cinema exhibition segment is engaged in the development, ownership, and operation of multiplex cinemas.The real estate segment is engaged in the development, ownership, and operation of commercial properties.Incident to our real estate operations we have acquired, and continue to hold, raw land in urban and suburban centers in Australia and New Zealand. During the six months ended June 30, 2010, we changed our reporting for intercompany property rent where our cinema operations were substantially the only tenant of such property by eliminating the intersegment revenue and expense relating to the intercompany rent, and transferring the third party lease costs from the real estate segment to the cinema segment.This change in management’s structure of the reportable segments commenced on January 1, 2010, such changes to segment reporting are reflected in the segment results for the three and six months ended June 30, 2010 and 2009, respectively.The retroactive presentation for the three and six months ended June 30, 2009 segment results decreased intersegment revenue and expense for the intercompany rent by $1.0 million and $2.2 million, respectively, and transferred the third party lease costs from the real estate segment to the cinema segment.The overall results of these changes decreased real estate segment revenues and expense by $1.0 million and $2.2 million, respectively.This change results in a reduction of real estate operating expense and an increase of cinema operating expense of $1.0 million and $2.2 million, respectively, on our Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2009, respectively. The tables below summarize the results of operations for each of our principal business segments for the three and six months ended June 30, 2010 and 2009, respectively.Operating expense includes costs associated with the day-to-day operations of the cinemas and the management of rental properties including our live theater assets (dollars in thousands): -8- Table of Contents Three months ended June 30, 2010 Cinema Exhibition Real Estate Intersegment Eliminations Total Revenue $ $ $ ) $ Operating expense ) Depreciation & amortization Impairment expense General & administrative expense Segment operating income (loss) $ $ ) $ $ Three months ended June 30, 2009 Cinema Exhibition Real Estate Intersegment Eliminations Total Revenue $ $ $ ) $ Operating expense ) Depreciation & amortization Loss on transfer of real estate held for sale to continuing operations General & administrative expense Segment operating income $ Reconciliation to net income attributable to Reading International, Inc. shareholders: 2010 Quarter 2009 Quarter Total segment operating income $ $ Non-segment: Depreciation and amortization expense (6 ) General and administrative expense Operating income Interest expense, net ) ) Gain on retirement of subordinated debt (trust preferred securities) Gain on sale of assets Other loss ) ) Income tax expense ) ) Equity earnings of unconsolidated joint ventures and entities Net income (loss) ) Net income attributable to the noncontrolling interest ) ) Net income (loss) attributable to Reading International, Inc. common shareholders $ ) $ Six months ended June 30, 2010 Cinema Exhibition Real Estate Intersegment Eliminations Total Revenue $ $ $ ) $ Operating expense ) Depreciation & amortization Impairment expense General & administrative expense Segment operating income $ -9- Table of Contents Six months ended June 30, 2009 Cinema Exhibition Real Estate Intersegment Eliminations Total Revenue $ $ $ ) $ Operating expense ) Depreciation & amortization Loss on transfer of real estate held for sale to continuing operations General & administrative expense Segment operating income $ Reconciliation to net income attributable to Reading International, Inc. shareholders: 2010 Six Months 2009 Six Months Total segment operating income $ $ Non-segment: Depreciation and amortization expense General and administrative expense Operating income Interest expense, net ) ) Gain on retirement of subordinated debt (trust preferred securities) Gain on sale of assets Other loss ) ) Income tax expense ) ) Equity earnings of unconsolidated joint ventures and entities Net income (loss) ) Net income attributable to the noncontrolling interest ) ) Net income (loss) attributable to Reading International, Inc. common shareholders $ ) $ Note 4 – Operations in Foreign Currency We have significant assets in Australia and New Zealand.To the extent possible, we conduct our Australian and New Zealand operations on a self-funding basis.The carrying value of our Australian and New Zealand assets and liabilities fluctuate due to changes in the exchange rates between the US dollar and the functional currency of Australia (Australian dollar) and New Zealand (New Zealand dollar).We have no derivative financial instruments to hedge against the risk of foreign currency exposure. Presented in the table below are the currency exchange rates for Australia and New Zealand as of June 30, 2010 and December 31, 2009: US Dollar June 30, 2010 December 31, 2009 Australian Dollar $ $ New Zealand Dollar $ $ Note 5 – Earnings (Loss) Per Share Basic earnings (loss) per share is computed by dividing the net income (loss) attributable to Reading International, Inc. common shareholders by the weighted average number of common shares outstanding during the period.Diluted earnings (loss) per share is computed by dividing the net income (loss) attributable to Reading International, Inc. common shareholders by the weighted average number of common shares outstanding during the period after giving effect to all potentially dilutive common shares that would have been outstanding if the dilutive common shares had been issued.Stock options and non-vested stock awards give rise to potentially dilutive common shares.In accordance with FASB ASC 260-10 - Earnings Per Share,these shares are included in the diluted earnings per share calculation under the treasury stock method.As noted in the table below, due to the small difference between the basic and diluted weighted average common shares, the basic and the diluted earnings (loss) per share are the same for the 2010 Quarter.The following is a calculation of earnings (loss) per share (dollars in thousands, except share data): -10- Table of Contents Three Months Ended June 30, Six Months Ended June 30, Net income (loss) attributable to Reading International, Inc. common shareholders $ ) $ $ ) $ Basic and diluted earnings (loss) per share attributable to Reading International, Inc. common share holders $ ) $ $ ) $ Weighted average common stock – basic Weighted average common stock – dilutive For the three and six months ended June 30, 2010, we recorded losses from continuing operations.As such, we excluded the 25,058 of in-the-money stock options from the computation of diluted loss per share because they were anti-dilutive in those periods.For the three and six months ended June 30, 2009, the weighted average common stock – diluted included 34,222 of in-the-money incremental stock options.In addition, 624,692 of out-of-the-money stock options were excluded from the computation of diluted earnings (loss) per share for the three and six months ended June 30, 2010, and 693,628 of out-of-the-money stock options were excluded from the computation of diluted earnings (loss) per share for the three and six months ended June 30, 2009. Note 6 – Property Held for Sale, Property Held For and Under Development, and Property and Equipment Property Held for Sale – Burwood In May 2010, we announced our intent to sell and began actively marketing our 50.6-acre Burwood development site in suburban Melbourne.The current carrying value of this property on our books is $44.1 million (AUS$52.0 million) which has been reclassified from property held for development to land held for sale on our June 30, 2010 condensed consolidated balance sheet. Property Held For and Under Development As of June 30, 2010 and December 31, 2009, we owned property held for and under development summarized as follows (dollars in thousands): Property Held For and Under Development June 30, 2010 December 31, Land $ $ Construction-in-progress (including capitalized interest) Property held for and under development $ $ -11- Table of Contents We recorded capitalized interest related to our properties under development for the six months ended June 30, 2009 of $136,000.We have curtailed the development activities of our properties under development and are not currently capitalizing interest expense.Therefore, we did not capitalize any interest during the three or six months ended June 30, 2010. Property and Equipment As of June 30, 2010 and December 31, 2009, we owned investments in property and equipment as follows (dollars in thousands): Property and equipment June 30, December 31, Land $ $ Building Leasehold interests Construction-in-progress Fixtures and equipment Total cost Less: accumulated depreciation ) ) Property and equipment, net $ $ Depreciation expense for property and equipment was $3.4 million and $2.6 million for the three months ended June 30, 2010 and 2009, respectively, and $6.5 million and $5.8 million for the six months ended June 30, 2010 and 2009, respectively. Note 7 – Investments in Unconsolidated Joint Ventures and Entities Our investments in unconsolidated joint ventures and entities are accounted for under the equity method of accounting, and, as of June 30, 2010 and December 31, 2009, included the following (dollars in thousands): Interest June 30, December 31, Rialto Distribution % $ $ Rialto Cinemas % 205-209 East 57th Street Associates, LLC % Mt. Gravatt Cinema % Total investments $ $ For the three months ended June 30, 2010 and 2009, we recorded our share of equity earnings (loss) from our investments in unconsolidated joint ventures and entities as follows (dollars in thousands): Three Months Ended June 30, Six Months Ended June 30, Rialto Distribution $
